672 S.E.2d 680 (2008)
Jerry ELLISON, Executor of the Estate of Kate H. Ellison, Plaintiff
v.
GAMBILL OIL COMPANY, INC., J. Gwyn Gambill, Incorporated, and Jim Gambill; Gunvantpuri B. Gosai and B & B Mini Mart, Inc.; and Arlis Tester d/b/a Testers Garage and Muffler Shop and/or Testers Shell & Muffler Shop, Defendants.
J. Gwyn Gambill, Incorporated, Third Party Plaintiff
v.
Jeff Barrett d/b/a Barrett Petroleum Equipment, Third Party Defendant.
Rudram Enterprises, Inc., Cross-Plaintiff-Intervenor
v.
J. Gwyn Gambill, Incorporated, Jim Gambill, and Jeff Barrett d/b/a Barrett Petroleum Equipment.
No. 541A07.
Supreme Court of North Carolina.
December 11, 2008.
Warren A. Hutton, Forrest A. Ferrell, Hickory, Jason White, for Kate H. Ellison.
Stephen L. Palmer, for Palmer.
Jimmy D. Reeves, M. Alexandra Reeves, West Jefferson, for Gambill.
Prior report: 186 N.C.App. 167, 650 S.E.2d 819.
Prior report: 362 N.C. 356, 661 S.E.2d 245.

ORDER
Having reviewed the briefs and heard oral arguments on plaintiffs appeal on 17 November 2008, the Court ex mero motu withdraws its previous order, dated 10 April 2008, denying plaintiff's petition for discretionary review, and allows plaintiff's petition for discretionary review.
Plaintiff shall have forty-five (45) days from the date of this order to file and serve her brief and defendants shall have forty-five (45) days from the service of plaintiff's brief to file and serve their briefs. After all briefs have been filed pursuant to this order, if necessary, the Court will recalendar the case for additional oral argument.
By order of the Court in Conference, this 11th day of December, 2008.